                 Case 2:20-cv-00373-TSZ Document 13 Filed 05/26/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8   JEFFREY THOMAS MORIN,

                              Plaintiff,                 C20-373 TSZ
 9
            v.                                           ORDER
10

11   KING COUNTY DEPARTMENT OF
     ADULT AND JUVENILE DETENTION
12   CAPTAIN D. WEIRICH, et al,

13                            Defendants.

14

15          On April 28, 2020, the Honorable Michelle L. Peterson, United States Magistrate

16   Judge, recommended that this matter be dismissed without prejudice because plaintiff had

17   failed to file an application to proceed in forma pauperis (“IFP”). See Report and

18   Recommendation (“R&R”) (docket no. 11). The second of two notices concerning the

19   IFP deficiency and the service copy of the R&R, which had been mailed to plaintiff at the
20   King County Jail, were returned to the Court as undeliverable. The Court has reviewed
21
     the docket in King County Superior Court Case No. 19-1-01774-7 SEA, in which
22
     plaintiff is charged with failing to register as a sex offender, and ascertained that plaintiff
23
     was released from custody on March 20, 2020. The Court has also learned that plaintiff



     ORDER - 1
                 Case 2:20-cv-00373-TSZ Document 13 Filed 05/26/20 Page 2 of 2



 1   is represented in the criminal proceedings by Aileen S. Tsao. Based on this information,

 2   the Court ORDERS:
 3          (1)      The Report and Recommendation is MODIFIED in part and ADOPTED in
 4
     part, as follows. Service copies of the R&R and this Order shall be mailed to plaintiff
 5
     Jeffrey Thomas Morin, care of (“c/o”) Aileen S. Tsao, The Defender Association
 6
     Division of the King County Department of Public Defense, Dexter Horton Building, 710
 7
     Second Avenue, Suite 700, Seattle, WA 98104-1724. If plaintiff wishes to proceed with
 8
     this case, he must file an IFP application on or before July 16, 2020. If no IFP
 9
     application is timely filed, this case will be dismissed without prejudice, and without
10

11   further notice to plaintiff.

12          (2)      The Clerk is DIRECTED to send an IFP application to plaintiff, along with

13   the service copies of the R&R and this Order, to note this matter for July 17, 2020, and to

14   send a copy of this Order to Magistrate Judge Peterson.

15          Dated this 26th day of May, 2020.
16

17                                                    A
                                                      Thomas S. Zilly
18
                                                      United States District Judge
19

20

21

22

23




     ORDER - 2
